DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-9, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eid et al. (U.S 2019/0214328) in view of Shibuya et al. (U.S 2010/0308474) ( of record). 

As to claims 1, 2, 8, and 9, Eid et al. disclose in Fig. 6 a semiconductor package, comprising:

wherein top surfaces of the second semiconductor chip (“top semiconductor die” 410), the first semiconductor structure (see a first “additional semiconductor die” 424 on a left side of die 410 in Fig. 6), the second semiconductor structure (see a second “additional semiconductor die” 424 on a right side of die 410 in Fig. 6), and the mold member (“mold layer” 414) are coplanar with each other (see Fig. 6);
wherein the mold member (“mold layer” 414) is interposed between the first semiconductor chip (“bottom semiconductor die” 406) and the first semiconductor structure (see 
wherein the mold member (“mold layer” 414) extends around the second semiconductor chip (“top semiconductor die” 410) (see Fig. 6, para. [0033], [0035]).

Eid et al. are silent to disclose the mold member is a resin-containing member.
Shibuya et al. disclose in Figs. 8-10 a semiconductor package comprising: a resin-containing member (“molding material” 8 contains “resin”, para. [0067]) interposed between the second semiconductor chip (see a middle “semiconductor chip” 5 in Figs. 8-10) and the first semiconductor structure (see a “semiconductor chip” 5 on a right side of the middle chip 5 in Fig. 5) and interposed between the second semiconductor chip (see a middle “semiconductor chip” 5 in Figs. 8-10) and the second semiconductor structure (see a “semiconductor chip” 5 on a left side of the middle chip 5 in Figs. 8-10) (see Figs. 8-10, para. [0066]-[0068]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Eid et al. by providing a mold member which is a resin-containing member as taught by Shibuya et al. in order to protect the chips, reduce production cost, and also provide good thermal insulation between the chips because the resin is light, hard to break and easy to bend (flexible).
As to claims 21 and 23, Eid et al. disclose in Fig. 6 a semiconductor package, comprising: a first semiconductor chip (“bottom semiconductor die” 406) (Fig. 6, para. [0033]-[0034], [0036]); a second semiconductor chip (“top semiconductor die” 410) mounted on the first 
wherein top surfaces of the second semiconductor chip (“top semiconductor die” 410), the semiconductor die (comprising the two “additional semiconductor dies” 424 on both sides of a die 410, Fig. 6) and the mold member (“mold layer” 414)  are coplanar with each other (see Fig. 6). 
Eid et al. are silent to disclose the mold member is a resin-containing member. 
Shibuya et al. disclose in Figs. 8-10 a semiconductor package comprising: a resin-containing member (“molding material” 8 contains “resin”, para. [0067]) interposed between the 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Eid et al. by providing a mold member which is a resin-containing member as taught by Shibuya et al. in order to protect the chips, reduce production cost, and also provide good thermal insulation between the chips because the resin is light, hard to break and easy to bend (flexible).
As to claim 22, as applied to claim 21 above, Eid et al. and Shibuya et al. disclose all claimed limitations including the limitation wherein the semiconductor die (comprising the two “additional semiconductor dies” 424 on both sides of a die 410, Fig. 6) comprises a semiconductor substrate (substrate of 424) which does not contain any electrical circuitry (see Fig. 6, para. [0034] in Eid et al., the “additional semiconductor dies” 424 “are not electrically active”). 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eid et al. (U.S 2019/0214328) in view of Shibuya et al. (U.S 2010/0308474) ( of record) as applied to claim 1 above, and further in view of HOOPER et al. (U.S 2015/0108653) (of record). 

HOOPER et al. disclose in Fig. 5 a structure comprising: when viewed in plan, a center of the first semiconductor chip (“ASIC die” 504) does not coincide with a center of the second semiconductor chip (502) (see Fig. 5, para. [0034]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify references of Eid et al. and Shibuya et al. by providing a center of the first semiconductor chip does not coincide with a center of the second semiconductor chip in a plan view as taught by HOOPER et al. in order to save space, reduce chip size package and also improve good electrical interconnections between the stacked chips. 


Allowable Subject Matter
Claims 3, 5-6, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 26-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A semiconductor package, comprising: a third semiconductor chip mounted on the second semiconductor chip and having a width less than a width of the second semiconductor chip in a given direction; a semiconductor die on the second semiconductor chip and extending .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 7-9 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argument(s) filed on 12/09/2020 have been fully considered and are persuasive, however, claims 1-2, 7-9, and 21-23 are newly rejected under the new ground of rejection as discussed above. 

                                                     Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817
March 12, 2021